Name: Commission Regulation (EC) No 1074/2004 of 4 June 2004 laying down transitional measures in the processed fruit and vegetables sector for the application of Commission Regulation (EC) No 1535/2003 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  European construction;  foodstuff;  European Union law
 Date Published: nan

 5.6.2004 EN Official Journal of the European Union L 198/3 COMMISSION REGULATION (EC) No 1074/2004 of 4 June 2004 laying down transitional measures in the processed fruit and vegetables sector for the application of Commission Regulation (EC) No 1535/2003 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 thereof, Whereas: (1) Transitional measures should be adopted to allow producers and processors in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereinafter the new Member States) to benefit from the provisions of Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1). (2) According to Articles 10 and 12 of Commission Regulation (EC) No 1535/2003 of 29 August 2003 laying down detailed rules for applying Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables (2), certain information concerning tomatoes has to be submitted before 31 March each year. This deadline should be postponed for the new Member States for 2004, the original date being too early to complete the necessary administrative procedures. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from the second paragraph of Article 10 and the second subparagraph of Article 12(2) of Regulation (EC) No 1535/2003, in the case of tomatoes, in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, for the 2004/2005 marketing year, the information referred to in the first paragraph of Article 10 and in Article 12(1) of that Regulation shall be sent at least ten days before deliveries are to commence and by 15 July 2004 at the latest. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 9). (2) OJ L 218, 30.8.2003, p. 14. Regulation as last amended by Regulation (EC) No 444/2004 (OJ L 72, 11.3.2004, p. 54).